DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,5,8,9,13,16 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Guangzhou Ropen Tech Development Co. Ltd. (“Ropen”) (CN 107 601 199 A).
Regarding Claims 1,13 Ropen discloses a system configured to detect sensor faults, the system comprising:
a processor and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations (second to last para.), the operations comprising:
monitoring outputs of a plurality of sensors (light curtain and camera); 
determining whether the outputs of the plurality of sensors follow an expected pattern (S103; pattern of person entering elevator car); 
and based at least in part on determining that the outputs of the plurality of sensors do not follow the expected pattern (step S104): 
identifying a sensor in the plurality of sensors that is not following the expected pattern (Fig. 2); 

Regarding Claims 4,16 Ropen discloses the expected pattern includes an output from a second sensor occurring after an output from the sensor (S103).
Regarding Claim 5, Ropen discloses the plurality of sensors detect an object proximate to an elevator door of an elevator (Fig. 5).
Regarding Claim 8, Ropen discloses the sensor is a volumetric sensor (depth camera).
Regarding Claim 9, Ropen discloses the sensor is a light curtain sensor (Fig. 5).


Allowable Subject Matter
Claims 2,3,6,7,10-12,14,15,17,18,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837